Citation Nr: 0931840	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a left ankle disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the RO previously characterized the 
issue of whether there is new and material evidence to reopen 
a claim for service connection for a left foot disorder as an 
issue of service connection for a left foot disorder, 
specifically eversion of the left foot.  Review of the file 
indicates that service connection was previously denied for a 
left foot disorder in a September 1950 rating decision, 
however.  Thus, the Board has recharacterized the issue as a 
request to reopen.  


REMAND

In June 2009, the Veteran indicated his desire for a Travel 
Board hearing on the issues on appeal.  This hearing must be 
scheduled at the RO level; accordingly, a remand is required.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 
20.704.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Make the necessary arrangements to 
schedule the Veteran for a Travel Board 
hearing at the RO and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the Veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

